Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered. 

Status of the Claims
This office action considers claims 1, 2, 4-17, 19-28, 30-43, 45-54, 56-69, and 71-84 are pending are pending for prosecution.
Claims 3, 18, 29, 44, 55, 70, and 85 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email on 06/29/2021 after an interview with Attorney on record Gregory Z. Boger (Reg. No. 68,874) on 09/21/2021.


AUTHORIZED AMENDMENT IN THE CLAIMS:
NOTE: Only the amended claims, among the pending claims filed on 08/06/2021, are listed below. The rest of pending filed claims of 08/06/2021 remain as original or previously presented.

79. (Currently Amended) A non-transitory computer-readable medium storing computer executable code, the code when executed by a processor causes the processor to:
receive downlink control information (DCI) that indicates an allocated resource from a base station;
receive data from the base station;
generate a cyclically shifted sequence that is cyclically shifted based on at least one of an acknowledgment (ACK) or negative ACK (NACK) for the received data and a scheduling request (SR), the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive, the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 3 has a cyclic shift distance of M/4 from the cyclic shift index corresponding to 0, the cyclic shift index corresponding to 6 has a cyclic shift distance of M/2 from the cyclic shift index corresponding to 0, and the cyclic shift index corresponding to 9 has a cyclic shift distance of 3M/4 from the cyclic shift index corresponding to 0, where M=2π; and
transmit the cyclically shifted sequence in the allocated resource within a symbol period of a slot of a subframe to the base station, wherein the SR and the at least one of the ACK or the NACK are transmitted jointly in the symbol period, wherein the SR and the at least one of the ACK or the NACK are transmitted in one sequence of 2n+1 sequences in the symbol period, where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2n+1 cyclic shifts of the base sequence.
  
80. (Currently Amended) A non-transitory computer-readable medium storing computer executable code, the code when executed by a processor causes the processor to:
transmit downlink control information (DCI) that indicates an allocated resource to user equipment (UE);
transmit data to the UE; and
monitor for a scheduling request (SR) and at least one of an acknowledgement (ACK) or a negative ACK (NACK) in a resource allocated to the UE within a symbol period of a slot in a subframe, the at least one of the ACK or the NACK being in response to the transmitted data, the SR and the at least one of the ACK or the NACK are indicated by a cyclically shifted sequence, the cyclically shifted sequence corresponding to a sequence that is cyclically shifted to indicate the SR and the at least one of the ACK or the NACK, the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive, the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 3 has a cyclic shift distance of M/4 from the cyclic shift index corresponding to 0, the cyclic shift index corresponding to 6 has a cyclic shift distance of M/2 from the cyclic shift index corresponding to 0, and the cyclic shift index corresponding to 9 has a cyclic shift distance of 3M/4 from the cyclic shift index corresponding to 0, where M=2n, wherein the SR and the at least one of the ACK or the NACK are received jointly in the symbol period, wherein the SR and the at least one of the ACK or the NACK are indicated by one sequence of 2n+1 sequences in the symbol period, where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2n+1 cyclic shifts of the base sequence.

Allowable Subject Matter
Claims 1, 2, 4-17, 19-28, 30-43, 45-54, 56-69, and 71-84 are pending are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to Systems, methods, computer-readable medium, and apparatus for generating a cyclically shifted sequence that corresponds to a sequence that is cyclically shifted based on at least one of an ACK or NACK for the received data and a SR, and then transmitting the cyclically shifted sequence in the allocated resource within one symbol period of a slot of a subframe to the base station for short burst transmissions providing control information in a more temporally efficient manner without adding excessive complexity to the UE. 

The primary reason for the allowance of the claims is the inclusion of a combination of limitations in all the independent claims which is not found in prior art references.

Applicant’s independent claim 1 recites, inter alia, a method of wireless communication for user equipment (UE), comprising a particular combination of elements, specifically “generating a cyclically shifted sequence that is cyclically shifted based on at least one of an acknowledgment (ACK) or negative ACK (NACK) for the received data and a scheduling request (SR), the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive, the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 3 is has a cyclic shift distance of M/4 from the cyclic shift index corresponding to 0, the cyclic shift index corresponding to 6 has a cyclic shift distance of M/2 from the cyclic shift index corresponding to 0, and the cyclic shift index corresponding to 9 has a cyclic shift distance of 3M/4 from the cyclic shift index corresponding to 0, where M=2π;”.

The above limitations in the amended Claim 1 require specific cyclic shift indices, associated with SR positive (SR=1) and SR negative (SR=0), located at specific respective cyclic shift distances in terms of a unit M (=2π, which is inherently the angular size of a circle in radians, e.g. that of Fig. 7C) from a reference cyclic shift index ‘0’. The amended is supported by Fig. 7C, Specification [0070, 0101, amended 0104 and 0108] disclosing each of points or cyclic shifted sequences are to be interlaced with respect to the cyclic shifts of the base sequence to maximize a mutual distance between each sequence, cycle shifts corresponding a circle with 2π radians, which obviously give the a cyclic shift distance of π/2 between indices 0 and 3, 3 and 6, 6 and 9, and 9 and 0; and there are 12 possible cyclic shifts.

Prior art, Matsumura (US20200137789, of record, Fig. 13A, Fig. 13B, Fig, 14A, Fig. 14B, Fig. 15A, Para [0117-0125), while discloses the cyclic shift index including 12 values, does not teach the particular combination of limitations cited above from the amended claim 1.
Prior art, NTT (R1-1711098 Sequence-based PUCCH for UCI of up to 2 bits, of IDS, Pages 2-7, Figure 2 - Figure 7) does not teach the particular combination of limitations cited above from the amended claim 1.
Prior art, JUNG (us-provisional-application US 62418010, of record) is also silent about the limitation cited above.

Independent claims 13, 27, 39, 53, 65, 79, and 80 include similar features as in claim 1.

As best understood, claim 27 for an apparatus for wireless communication comprising memory and processor coupled to the memory, and similarly, the claim 39 for an apparatus for wireless communication comprising memory and processor coupled to the memory describe structure.
Further, claim 53 for an apparatus for wireless communication comprising means for receiving or generating, and means for transmitting are supported by corresponding structure described by specification Fig. 11 and paragraphs [00147-00148].   
Similarly, claim 65 for an apparatus for wireless communication comprising means for receiving or generating, and means for transmitting are supported by corresponding structure described by specification Fig. 13 and paragraphs [00158-00159].   
Additionally, claims 79 and 80 disclose non-transitory computer-readable medium storing computer executable code describes a product. 

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 13, 27, 39, 53, 65, 79, and 80 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 12 and 22 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant independent claim 1, and independent claims 13, 27, 39, 53, 65, 79, and 80 are allowed for the reason as described above.
Dependent claims 2, 4-12, 14-17, 19-26, 28, 30-38, 40-43, 45-52, 54, 56-64, 66-69, and 71-78, 81-84 being dependent on independent claims 1, 13, 27, 39, 53, and 65, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US20110305179), describing PEER-TO-PEER COMMUNICATION WITH SYMMETRIC WAVEFORM FOR DOWNLINK AND UPLINK, see [0136. 0146] 
Park et al. (US20190103951), describing METHOD FOR TRANSMITTING AND RECEIVING UPLINK/DOWNLINK DATA IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR, see [0087, 0097, Table 3, 0113, 0130]
Xiong et al. (US 20180139014), describing ACK/NACK SIGNALS FOR NEXT GENERATION LTE DEVICES AND SYSTEMS, see Fig. 12, Fig. 13, [0100-0102, 0110]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413